DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 26 June 2019.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-20 have been allowed.
Allowable Subject Matter
4.  Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the current application are Dedeoglu et al US 2011/0099202 A1 (hereinafter Dedeoglu) and Lancaster US 2017/0177901 A1.  Dedeoglu is directed towards a third party that facilitates exchange of customer data between first and second entities while maintaining customer privacy [abstract].  Lancaster is directed to a system and a method to determine if an unauthorized user is attempting to access securely stored data [abstract].  Lancaster teaches that access credentials can include a first set of data [0031].  Lancaster teaches a second set of data that can correspond to credentials of an account unrelated to or distinct and separate from the account established with a first computing device [0031].  Lancaster teaches that the second set many include but is not limited to a set of data including two or more of the following, the full payment card number, security code, full name of user, date of birth, expiration date, tax id, social security number, biometrics, and a billing address [0032].  Lancaster teaches that the user can be requested to enter the social security number in the request for the first subset, the first computing system may not request the social security number in the request for the second subset [0036].  Dedeoglu teaches customer information includes personally identifiable information (PII) of the first set of customers [0046].  Dedeoglu teaches that a data processing module may receive customer information for the first set of customers, including PII and the first entity customer attributes, from first entity database via communication link [0046].  Dedeoglu teaches that the data processing module may receive PII of a second set of customers from a second entity [0047].  However, none of the prior art discloses, teaches or fairly suggests the limitations of “receiving input from the first user comprising a subset of the second set of identification parameters”, “receiving input from the second user comprising a subset of the first set of identification parameters”, “comparing the received input from the first and second users”, “determining a match based on the comparison of said inputs” and “wherein if the compared inputs meet a defined threshold determining that a match has been made: notifying the first user of the subset of the second set of identification parameters, and notifying the second user of the subset of the first set of identification parameters”, as recited in independent claims 1, 11 and 20. 
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
5.  The following references have been considered relevant by the examiner:
A.  Amar US 2020/0311299 A1 directed to a system for storing and managing secure information that includes a secure identity and profiling system, which serves as a middleman between a user and an entity requesting personally identifiable information (PII) from the user [abstract].
B.  Hardt US 2010/0132019 A1 directed to a redundant multifactor identity authentication system that provide users with a secure mechanism for providing identity information through the use of redundant independent identify providers in concert with each other so that resources are accessed only through a combination of providers [abstract].
C.  Presman et al US 2019/0199528 A1 directed to consuming, transforming and generating verified data sets [abstract].
D.  Benson et al US 2017/0201550 A1 directed to a credential storage system that is used to store and distribute user credential information to users accessing multiple devices [0007].
E.  Redberg US 2017/0279795 A1 directed to a network-based multi-factor authentication approach that uses a push service to confirm the validity of a network resource access request received through a first channel by way of an end user authentication through another channel [0012].
F.  Mondello et al US 2019/0034621 A1 directed to sharing a user credential between computing devices [abstract].
G.  Abbasian et al US 2019/0370456 A1 directed towards a credential manager that stores, in a protected manner, a set of credentials for authenticating a user and metadata about the credentials [abstract].
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492